983 F.2d 1085
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re Thomas W. PARKER, Petitioner.
Misc. No. 358.
United States Court of Appeals, Federal Circuit.
Oct. 21, 1992.

Before ARCHER, Circuit Judge, BENNETT, Senior Circuit Judge, and SCHALL, Circuit Judge.
ARCHER, Circuit Judge.

ORDER

1
Thomas W. Parker petitions for a writ of mandamus to direct the United States District Court for the Western District of Louisiana to vacate its dismissal order and to transfer his case to the United States Claims Court.


2
It is not entirely clear what this matter concerns.   However, Parker attaches a copy of the district court's September 10, 1992 order showing that the district court dismissed his and other plaintiffs' cases with prejudice.   Apparently, one of the other plaintiffs, Richard Fuselier, had filed a motion to transfer to the Claims Court.   Parker asks that we direct the district court to transfer the case pursuant to 28 U.S.C. § 1292(d)(4)(B).


3
This case is over in the district court and the proper avenue to seek review is to file a notice of appeal.*  A court of appeals has no occasion to engage in extraordinary review by mandamus when a matter can be reviewed by a contemporaneous ordinary appeal.   Moses H. Cone Hospital v. Mercury Constr.  Corp., 460 U.S. 1, 8 n. 6 (1983).   Parker may argue on appeal that the district court's rulings were wrong.


4
Accordingly,

IT IS ORDERED THAT:

5
Parker's petition for a writ of mandamus is denied.



*
 It appears that the United States was a party to the case.   Hence, Parker has 60 days from September 10, 1992 in which to file a notice of appeal